t c memo united_states tax_court atlantic mutual_insurance_company and includible subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date john s breckinridge jr and james h kenworthy for petitioners phillip a pillar and maureen nelson for respondent memorandum opinion foley judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the taxable_year as a result of alleged reserve strengthening under the tax_reform_act_of_1986 tra_'86 publaw_99_514 100_stat_2085 any increases in the loss_reserves maintained by property and casualty insurance_companies that constitute reserve strengthening do not qualify for a one-time tax_benefit in this case respondent contends that the term reserve strengthening refers to all increases in loss_reserves while petitioners maintain that the term refers to only those increases in loss_reserves that are attributable to changes in computation methods or assumptions respondent's interpretation of the term reserve strengthening is set forth in sec_1_846-3 income_tax regs the deficiency in this case is based on that regulation in light of this court's decision in 102_tc_338 affd 65_f3d_90 8th cir we hold for petitioners background the facts have been fully stipulated under rule of the tax_court rules_of_practice and procedure and are so found unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue atlantic mutual insurance co atlantic is the common parent of an affiliated_group_of_corporations within the meaning of sec_1504 atlantic filed consolidated income_tax returns on behalf of the group for all relevant years at the time the petition in this case was filed atlantic's principal_place_of_business was in madison new jersey atlantic was organized in under the laws of the state of new york as a mutual marine insurer over the years atlantic has expanded its insurance underwriting activities to include most lines of insurance_business available to a property and casualty p c insurer centennial insurance co centennial a wholly owned subsidiary of atlantic is a p c insurance_company included in atlantic's consolidated_return because respondent's notice_of_deficiency relates to the activities of both atlantic and centennial we will refer to the two corporations together as petitioner from through petitioner filed an annual_statement with the insurance department of each state in which petitioner was licensed to conduct insurance_business each annual_statement was prepared in the format prescribed by the national association of insurance commissioners naic a primary purpose of the annual_statement is to provide state insurance commissioners with information concerning a p c insurer's financial condition the accounting principles on which the naic-prescribed annual_statement is based generally have been incorporated into the internal_revenue_code sections applicable to p c insurers on the annual_statement p c insurers are required to report estimates of amounts they expect to pay to cover losses that have already occurred these estimates are commonly referred to as loss_reserves or simply reserves petitioner maintained three categories of loss_reserves case reserves which reflect estimates of amounts to be paid to resolve claims that have been reported to petitioner incurred but not yet reported ibnr reserves which reflect estimates of amounts to be paid to resolve claims statistically presumed to have been incurred but not yet reported to petitioner and loss adjustment expense lae reserves which reflect estimates of administrative costs to be paid in settling or otherwise resolving claims for the years in issue case reserves constituted the majority of petitioner's loss_reserves petitioner established its case reserves by assigning a claims adjuster to examine each reported claim and estimate the ultimate amount if any that would be paid to resolve it case reserves simply comprised the aggregate of those estimates overall petitioner's case reserves totaled dollar_figure at yearend and dollar_figure at yearend petitioner established its ibnr reserves by applying a counts and averages methodology to each line of insurance_business under this method petitioner computed its ibnr reserves by multiplying the number of claims that it presumed would be reported after the accident_year by the average cost it projected to resolve each late-reported claim petitioner based its estimate of these numbers on its experience in prior accident years and then adjusted the results to reflect actuarial quarterly reviews of the loss_reserves for the preceding year senior management had discretion in determining the size of the adjustments management made downward adjustments to petitioner's ibnr reserves of dollar_figure for and dollar_figure for overall petitioner's ibnr reserves totaled dollar_figure at yearend and dollar_figure at yearend petitioner established its lae reserves through a combination of individual case estimates formulas and judgmental factors to arrive at an estimate of lae reserves petitioner calculated the ratio of lae it paid during a preceding 3-year period to total losses it paid during the same period and used that ratio as a component in certain formulas petitioner maintained two categories of lae reserves allocated loss adjustment expenses alae which consisted of expenses assignable to individual claims eg legal fees and costs and unallocated loss adjustment expenses ulae which consisted of expenses not assignable to individual claims eg rent allocable to the claims department petitioner used different formulas to compute each category of its lae reserves petitioner's management then adjusted the alae but not the ulae estimate based on quarterly loss and lae reviews overall petitioner's lae reserves totaled dollar_figure at yearend and dollar_figure at yearend respondent tested for reserve strengthening by applying the formula set forth in sec_1_846-3 income_tax regs to each of petitioner's lines of insurance_business for pre-1986 accident years under the formula petitioner's reserves at yearend were reduced by the claims and the lae paid in with respect to those reserves to the extent that at yearend a reserve was greater than the amount determined under the formula the excess was treated as a net increase to that reserve_account ie reserve strengthening to the extent that at yearend a reserve was less than the amount determined under the formula the difference was treated as a net decrease to that reserve_account ie reserve weakening respondent determined that at yearend petitioner's reserve strengthening totaled the following amounts line_of_business reserve strengthening weakening auto liability other liability workers'_compensation multiple peril schedule o1 schedule o pre-1985 net total dollar_figure big_number big_number big_number big_number big_number big_number 1schedule a part of the annual_statement filed with the national association of insurance commissioners contains combined loss data on several lines of insurance_business with respect to which claims are filed and settled within a relatively short_period respondent then discounted pursuant to sec_846 the amount determined as reserve strengthening in order to calculate the effect on petitioner's gross_income after 1for a discussion of sec_846 and discounting generally see sec i a the change from undiscounted to discounted reserve_accounting in the discussion section of this opinion discounting the amounts shown in the foregoing chart respondent determined that petitioner understated its income as follows line_of_business income adjustment auto liability other liability workers'_compensation multiple peril schedule o schedule o pre-1985 net total dollar_figure big_number big_number big_number big_number big_number big_number respondent further determined that this dollar_figure understatement of petitioner's income resulted in a dollar_figure understatement of petitioner's income_tax_liability discussion i overview tra_'86 substantially revised the rules that govern the taxation of p c insurance_companies by requiring p c insurers to discount loss_reserves for purposes of sec_832 discussed below the change from undiscounted to discounted methodology eliminated a tax_benefit attributable to the time_value_of_money it also required taxpayers to change their accounting methods to facilitate a smooth transition to the new rules congress included two relief provisions in the legislation--the transition rule and the fresh_start a the change from undiscounted to discounted reserve_accounting sec_832 permits p c insurers to deduct losses_incurred as defined in sec_832 in each taxable_year under sec_832 losses_incurred are defined as the excess of the sum of a losses paid during the current tax_year and b yearend reserves in the current tax_year over yearend reserves in the preceding tax_year prior to sec_832 provided p c insurers with a significant tax_benefit it permitted them to take current deductions for future payments without requiring them to make any adjustments for the time_value_of_money to eliminate this benefit tra_'86 added sec_846 sec_846 requires reserves for taxable years beginning after date to be discounted and thus reduces the losses_incurred deduction as calculated under sec_832 to reflect the time_value_of_money without a relief provision sec_846 would have required p c insurers to compare undiscounted reserves with discounted reserves for purposes of computing their losses_incurred deductions for such an apples-to-oranges comparison would have significantly reduced the losses_incurred deduction for the tax_year to illustrate assume a p c insurer had loss_reserves of dollar_figure million at the end of and dollar_figure million at the end of but for sec_846 the losses_incurred deduction attributable to unpaid_losses would have been dollar_figure million ie dollar_figure million - dollar_figure million if pursuant to sec_846 the dollar_figure million of reserves at the end of were discounted to dollar_figure million the p c insurer's losses_incurred deduction would have been reduced from dollar_figure million to dollar_figure million ie dollar_figure million - dollar_figure million to address this problem congress included a transition rule in tra_'86 the transition rule provided that for purposes of computing the losses_incurred deduction at yearend reserves also would be discounted tra_'86 sec_1023 100_stat_2404 as a result of this transition rule discounted reserves were compared with discounted reserves in computing the losses_incurred deduction for the taxable_year b the application of sec_481 even with the transition rule described above p c insurance_companies remained subject_to adverse tax consequences due to the application of sec_481 when a taxpayer changes its method_of_accounting sec_481 generally requires that the taxpayer make adjustments to prevent amounts from being duplicated in or omitted from its taxable_income compliance with the requirement that p c insurers change the basis for computing their losses_incurred deductions from an undiscounted to a discounted methodology constituted a change in accounting_method thus sec_481 would have required p c insurers to recognize as income the difference between the undiscounted amount of loss_reserves as of yearend included in the computation of the losses_incurred deduction for and the discounted amount of such loss_reserves to avoid triggering sec_481 adjustments congress provided p c insurers with a fresh_start pursuant to sec_1023 of tra_'86 tra_'86 sec_1023 100_stat_2404 this section provides as follows fresh_start -- a in general --except as otherwise provided in this paragraph any difference between-- i the amount determined to be the unpaid_losses and expenses unpaid for the year preceding the 1st taxable_year of an insurance_company beginning after date determined without regard to paragraph ie without discounting and ii such amount determined with regard to paragraph ie with discounting shall not be taken into account for purposes of the internal_revenue_code_of_1986 in essence the fresh_start provision overrode sec_481 by excluding from taxable_income the difference between the amount of the yearend undiscounted loss_reserves and the discounted amount of such reserves in its report the committee of conference conference committee described the effect of the fresh_start provision as a forgiveness of income h conf rept vol ii at ii-367 1986_3_cb_1 the fresh_start provision however created the potential for abuse because the difference between the undiscounted and discounted loss_reserves as of yearend is excluded from taxation p c insurers could manipulate the fresh_start provision by inflating their reserves to prevent this abuse congress excluded reserve strengthening from the fresh_start tra_'86 however did not define reserve strengthening generally a p c insurer's loss_reserves may increase due to either of two factors additions required to fund existing and increasing obligations under policies in force or additions required when a method or assumption used in calculating reserves is changed to produce higher reserves as discussed in more detail below respondent argues that reserve strengthening encompasses both types of additions while petitioner contends that the term refers solely to additions resulting from changes in reserving methods or assumptions ii the statute legislative_history and regulations the house of representatives initiated the provision requiring p c insurers to discount their loss_reserves h_r 99th cong 1st sess secs the senate amended the house's proposal to include both the fresh_start provision and the exclusion of reserve strengthening from the fresh_start see s rept pincite 1986_3_cb_1 ultimately the conference committee substantially revised the reserve strengthening language contained in both the senate bill and in the accompanying senate_finance_committee report the senate bill contained the following provision b reserve strengthening after date -- the fresh_start provision shall not apply to any reserve strengthening reported for federal_income_tax purposes after date for a taxable_year beginning before date and such strengthening shall be treated as occurring in the taxpayer' sec_1st taxable_year beginning after date the preceding sentence shall not apply to the computation of reserves on any contract if such computation employs the reserve practice used for purposes of the most recent annual_statement filed on or before date for the type of contract with respect to which such reserves are set up h_r 99th cong 2d sess sec_1022 as reported by the senate_finance_committee on date the finance_committee report stated that reserve strengthening consisted of any adjustments to reserves that are attributable to changes in reserves on account of changes in the basis for computing reserves ie reserve strengthening or reserve weakening in a taxable_year beginning before date s rept supra pincite c b vol pincite the differences between the house and senate versions of h_r were reconciled by the conference committee the final bill adopted by the conference committee and enacted into law did not define reserve strengthening it provided as follows b reserve strengthening in years after -- the fresh_start provision shall not apply to any reserve strengthening in a taxable_year beginning in and such strengthening shall be treated as occurring in the taxpayer' sec_1st taxable_year beginning after date h conf rept vol i at i-338 1986_3_cb_1 the conference committee report accompanying the final bill however did provide a definition of reserve strengthening and in fact provided a more expansive definition of the term than that contained in the finance_committee report the conference committee report stated reserve strengthening is considered to include all additions to reserves attributable to an increase in an estimate of a reserve established for a prior accident_year taking into account claims paid with respect to that accident_year and all additions to reserves resulting from a change in the assumptions other than changes in assumed interest rates applicable to reserves for the accident_year used in estimating losses for the accident_year as well as all unspecified or unallocated additions to loss_reserves this provision is intended to prevent taxpayers from artificially increasing the amount of income that is forgiven under the fresh_start provision h conf rept vol ii supra at ii-367 c b vol pincite in the u s treasury_department issued regulations under sec_846 that are based upon the definition of reserve strengthening contained in the conference committee report sec_1_846-3 income_tax regs provides in relevant part c rules for determining the amount of reserve strengthening weakening -- in general the amount of reserve strengthening weakening is the amount that is determined under paragraph c or to have been added to subtracted from an unpaid loss reserve in a taxable_year beginning in for purposes of the fresh_start the amount of reserve strengthening weakening must be determined separately for each unpaid loss reserve by applying the rules of this paragraph c this determination is made without regard to the reasonableness of the amount of the unpaid loss reserve and without regard to the taxpayer's discretion or lack thereof in establishing the amount of the unpaid loss reserve the amount of reserve strengthening for an unpaid loss reserve may not exceed the amount of the reserve including any undiscounted strengthening amount as of the end of the last taxable_year beginning before date for purposes of this section an unpaid loss reserve is the aggregate of the unpaid loss estimates for losses whether or not reported incurred in an accident_year of a line_of_business accident years before i in general for each taxable_year beginning in the amount of reserve strengthening weakening for an unpaid loss reserve for an accident_year before is the amount by which the reserve at the end of the taxable_year exceeds is less than -- immediately preceding_taxable_year reduced by a the reserve at the end of the b claims paid and loss adjustment expenses paid loss payments in the taxable_year beginning in with respect to losses that are attributable to the reserve iii the western national decision in 102_tc_338 a court-reviewed decision this court considered facts virtually identical to those presented in this case the court ruled for the taxpayer holding that sec_1_846-3 income_tax regs is invalid to the extent that it treats all net additions in to pre-1986 loss_reserves as reserve strengthening as in the present case the taxpayer in western national had a higher loss reserve balance for pre-1986 years at yearend than at yearend but had not changed its reserve assumptions or methodology in computing that balance the commissioner argued that all increases in reserves constituted reserve strengthening and that the taxpayer's increase therefore should have been excluded from the fresh_start in rejecting the commissioner's position the court cited the following six factors the statute is not ambiguous and uses a term of art in a portion of the internal_revenue_code which has been specially designed for a particular industry and generally contains industry jargon the legislative_history materials are internally contradictory in that there are references to all increases to reserves and explanations regarding artificial increases or a specific type of increase the regulatory definition of the term reserve strengthening does not comport with insurance industry usage the regulatory definition of the term reserve strengthening does not harmonize with its congressional use years earlier in related and parallel statutes involving life rather than pc insurance_companies the regulatory approach would result in anomalous results and the traditional industry definition of the term comports with the concept that congress was attempting to limit any attempts by taxpayers to take advantage of the fresh- start provisions by means of artificial increases to reserves id pincite the court placed particular emphasis on several of these factors it stated that subchapter_l which sets forth rules governing the taxation of insurance_companies is a highly specialized portion of the internal_revenue_code which is replete with the unique nomenclature of the insurance industry id pincite the court acknowledged that the statute did not provide a definition of reserve strengthening but found that the term refers to a change in the formula or mechanism for calculating a reserve id pincite moreover the court noted congress had defined the term as including only changes in assumptions or methodology when it enacted certain life_insurance rules and a fresh_start provision in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 id pincite in rejecting the commissioner's argument that reserve strengthening has a different meaning in the p c insurance industry than in the life_insurance industry the court concluded that congress could not have expected a different quantitative or qualitative meaning for the term depending on the type of insurer id pincite although sec_1_846-3 income_tax regs provided a definition of reserve strengthening consistent with the conference committee report the court in essence concluded that priority must be accorded to the statute which contains a term of art used in an unconditional manner id pincite moreover the court noted the conference committee report states that the fresh_start was intended to prevent taxpayers from artificially increasing the amount of income that is forgiven id pincite ndollar_figure quoting h conf rept vol ii supra at ii-367 c b vol pincite the court concluded that the word artificially refers to changes in assumptions or methodology id by contrast the taxpayer in western national merely had made routine adjustments to its loss_reserves based on its past reserving practices id pincite the court_of_appeals for the eighth circuit affirmed the tax court's decision in western national it concluded that the term reserve strengthening when used in the life_insurance industry refers to reserve increases attributable to changes in computational methods or assumptions 65_f3d_90 8th cir the court rejected the commissioner's argument that the term's meaning in the p c insurance industry is ambiguous id pincite having decided that the meaning of reserve strengthening is clear in the industry the court further concluded that the legislative_history underlying the provision is not controlling id nevertheless the court stated that it had reviewed the legislative_history out of an abundance of caution and found 'no persuasive rationale for interpreting the statutory term reserve strengthening in a manner different from industry usage ' id quoting western natl mut ins co v commissioner t c pincite iv respondent's position respondent urges this court to reconsider its holding in western national respondent in the present case as in western national maintains that reserve strengthening encompasses all net additions in to pre-1986 loss_reserves respondent acknowledges that in the life_insurance industry the term reserve strengthening has the meaning petitioner ascribes to it respondent continues to contend however that the term's meaning in the p c insurance industry is ambiguous respondent has presented expert testimony which indicates that the term is subject_to more than one interpretation one expert opined that the regulation's definition provided a valid measurement of reserve strengthening another expert opined that the regulation's definition while not technically accurate was consistent with a common usage of the term in nonactuarial reporting moreover respondent notes that the conference committee report's definition of reserve strengthening is fully consistent with her position the report stated reserve strengthening is considered to include all additions to reserves attributable to an increase in an estimate of a reserve established for a prior accident_year and all additions to reserves resulting from a change in the assumptions as well as all unspecified or unallocated additions to loss_reserves h conf rept vol ii supra at ii- c b vol pincite emphasis added respondent also addresses two points made in western national regarding the legislative_history of reserve strengthening first respondent argues that the court's view-- that the conference committee report conflicts with other portions of the legislative history--does not take into account the evolution of the statute conference committees reconcile differences between house and senate versions of legislation and write the final legislation that is enacted into law in respondent's view therefore the decision of the conference committee to reject the language contained in the senate report does not create a conflict but instead provides the rationale for the final legislation second respondent addresses the court's concern that the conference committee's definition of reserve strengthening is internally contradictory the court found that the conference committee's definition of the term is broader than necessary to accomplish the stated purpose of preventing abuse from artificial increases western natl mut ins co v commissioner t c pincite respondent contends that this point does not undermine her position because congress sometimes finds it expedient to adopt bright-line rules that do not in every case effectuate congressional intent precisely because respondent believes that the statute is ambiguous and the regulations in issue effectively implement the conference committee's definition of reserve strengthening she maintains that the regulations reflect a reasonable and permissible construction of the statute respondent argues in the alternative that if we hold that reserve strengthening includes only those increases in reserves attributable to changes in methodology or assumptions we should determine a lesser deficiency because all or some of petitioner's additions to its ibnr and lae reserves resulted from management's discretionary adjustments v petitioner's position consistent with this court's holding in western national petitioner maintains that the term reserve strengthening is an insurance industry term of art with a clearly understood technical meaning as used in the insurance industry petitioner argues reserve strengthening encompasses only those increases in loss_reserves that are attributable to nonperiodic significant changes in the assumptions and or methodologies used to establish such loss_reserves because the increase in petitioner's reserves for pre-1986 accident years occurred without a change in methodology petitioner contends that the increase does not constitute reserve strengthening petitioner further argues that there is no need to consider the legislative_history to interpret the term reserve strengthening because the term is unambiguous accordingly petitioner argues that the regulatory definition of reserve strengthening is invalid to the extent that it treats all net additions in to pre-1986 loss_reserves as reserve strengthening vi analysis and conclusion despite respondent's cogent arguments to the contrary we hold that petitioner's reserve increases do not constitute reserve strengthening the facts of western national are indistinguishable from the present case therefore the doctrine_of stare_decisis leads us to the same result in each case the taxpayer's reserves for pre-1986 years at yearend exceeded its reserves at yearend and that excess reflected routine adjustments made consistent with past reserving practices in each case the taxpayer did not change its reserving assumptions or methodology respondent attempts to distinguish the present case from western national based on the submission of expert testimony in western national respondent chose not to submit expert testimony and instead contended that congressional intent as expressed in the conference committee report was determinative having lost on that argument respondent has submitted expert testimony in the present case in her attempt to establish that the term reserve strengthening is subject_to more than one interpretation the court's decision in western national however was not based solely on expert testimony in fact the court in western national acknowledged that the expert testimony submitted in that case did not establish a universal and precise definition of reserve strengthening but concluded that the testimony did provide sufficient guidance to enable our recognition of the conceptual elements involved in industry jargon western natl mut ins co v commissioner t c pincite n moreover several of the factors cited by the court for its decision in western national did not depend on expert testimony for example the court stated that congress previously had used the term reserve strengthening in a life_insurance industry statute in a manner consistent with the taxpayer's interpretation respondent's regulation created anomalous results and the taxpayer's interpretation of the term comported with congress' objective of preventing willful abuse of the fresh_start provision respondent argues in the alternative that we should determine a lesser deficiency because all or some of petitioner's additions to its ibnr and lae reserves resulted from management's discretionary adjustments we disagree in both western national and the present case case reserves formed the majority of petitioner's loss_reserves and were not adjusted by management moreover in both cases senior management retained some discretion to adjust the reserve amounts arrived at through formulaic computations and both taxpayers maintained that the adjustments were made pursuant to actuarial data to ensure the adequacy of reserves there were no increases to the reserves for the period in question attributable to changes in underlying assumptions or methodology to reflect the foregoing decision will be entered for petitioners
